DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7, 8, 10, 12, 13, 14, 15, 18, 21, 23, 27-29, 31-37 are subject under examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Purks on 07/28/2022.
The application has been amended as follows: 

1.	(Currently Amended) A method of performing a multi-layer transmission of data on a radio frequency, the multi-layer transmission comprising multiple layers each having a different robustness on the radio frequency, the method comprising:
	performing a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency; and
	performing the multi-layer transmission upon success of the contention procedure of at least one of the ACs, wherein in a transmission opportunity defined by the successful contention procedure data associated with the successful AC is transmitted on a main layer of the multi-layer transmission simultaneously with data associated with at least one further AC on at least one further layer, which is modulated with less robust partial modulation symbols than the main layer of the multi-layer transmission, and
	
wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer. 

2.	(Previously Presented) The method of claim 1, wherein the at least one further AC that is transmitted on the at least one further layer of the multi-layer transmission is randomly selected among the plurality of ACs for which the respective contention procedures are unsuccessful for the transmission opportunity.

3.	(Previously Presented) The method of claim 1, wherein at least two further ACs are transmitted on at least two further layers of the multi-layer transmission, and wherein the at least two further ACs are randomly mapped to the respective further layers.

4.	(Canceled) 

5.	(Previously Presented) The method of claim 3, wherein the random selection selects a first AC with a first probability that is greater than a second probability for selecting a second AC, and/or wherein a random mapping maps a first AC with a first probability to a given further layer that is greater than a second probability for mapping a second AC to the given further layer.

6.	(Cancelled)

7.	(Currently Amended) The method of claim

8.	(Previously Presented) The method of claim 1, wherein each contention procedure performed for the respective AC is based on a back-off counter, and at least two further ACs are transmitted on at least two respective further layers of the multi-layer transmission, and wherein at least one of the selection and the mapping of the at least two further ACs is based on a comparison of values of the respective back-off counters.

9.	(Canceled)  

10.	(Previously Presented) The method of claim 1, wherein contention procedures performed with respect to two or more ACs are successful for the same transmission opportunity, and wherein the data associated with the AC having the highest priority among the successful ACs is transmitted on the main layer of the multi-layer transmission.

11.	(Canceled)  

12.	(Previously Presented) The method of claim 10, wherein the multi-layer transmission comprises n layers, and wherein the respective contention procedures of m ACs based on a back-off counter are successful for the same transmission opportunity, and wherein m>n, the m-n ACs having the least priorities among the n successful ACs reinitiate their contention procedures by randomly drawing a value of the back-off counter from their initial contention window.

13.	(Previously Presented) The method of claim 1, further comprising:
	receiving an acknowledgement frame in response to the multi-layer transmission, the acknowledgement frame being indicative of at least two or each of the multiple layers of the multi-layer transmission.

14.	(Previously Presented) The method of claim 13, wherein the acknowledgement frame is indicative of which of the multiple layers of the multi-layer transmission are received successfully.

15.	(Previously Presented) The method of claim 1, wherein a control signal is pending for transmission at the respective station, and wherein the control signal is transmitted on a layer in the multi-layer transmission, and wherein the layer of the multi-layer transmission on which the control signal is transmitted is more robust than the main layer.

16-17.	(Canceled)  

18.	(Previously Presented) A computer program product comprising a non-transitory computer readable medium storing program code configured to be executed by a computing device to perform the method of claim 1.

19-20.	(Canceled)  

21.	(Currently Amended) A device for performing a multi-layer transmission of data on a radio frequency, the multi-layer transmission comprising multiple layers each having a different robustness on the radio frequency, the device comprising at least one processor and a memory, said memory comprising instructions executable by said at least one processor, whereby the device is operative to:
	perform a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency; and
	perform the multi-layer transmission upon success of the contention procedure of at least one of the ACs, wherein in a transmission opportunity defined by the successful contention procedure data associated with the successful AC is transmitted on a main layer of the multi-layer transmission simultaneously with data associated with at least one further AC on at least one further layer, which is modulated with less robust partial modulation symbols than the main layer of the multi-layer transmission, and
	
wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer.


22.	(Canceled)  

23.	(Currently Amended) A communication system including a host computer comprising:
	processing circuitry configured to provide user data; and
	a communication interface configured to forward user data to a cellular or ad hoc radio network for transmission to a user equipment, UE, wherein the UE comprises a radio interface and processing circuitry, the processing circuitry of the UE being configured to perform operations comprising:
performing a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency; and
	performing the multi-layer transmission upon success of the contention procedure of at least one of the ACs, wherein in a transmission opportunity defined by the successful contention procedure data associated with the successful AC is transmitted on a main layer of the multi-layer transmission simultaneously with data associated with at least one further AC on at least one further layer, which is modulated with less robust partial modulation symbols than the main layer of the multi-layer transmission, and
	
wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer. 

24-26.	(Canceled)  

27.	(Previously Presented) The device of claim 21, wherein the at least one further AC that is transmitted on the at least one further layer of the multi-layer transmission is randomly selected among the plurality of ACs for which the respective contention procedures are unsuccessful for the transmission opportunity.

28.	(Previously Presented) The device of claim 21, wherein at least two further ACs are transmitted on at least two further layers of the multi-layer transmission, and wherein the at least two further ACs are randomly mapped to the respective further layers.

29.	(Previously Presented) The device of claim 27, wherein the random selection selects a first AC with a first probability that is greater than a second probability for selecting a second AC, and/or wherein a random mapping maps a first AC with a first probability to a given further layer that is greater than a second probability for mapping a second AC to the given further layer.

30.	(Canceled)

31.	(Previously Presented) The device of claim 30, wherein the first and second priorities of the at least two further ACs are assigned to the respective further ACs or refined within the respective further AC based on at least one of a layer address and a port number of the data associated with the respective further AC.

32.	(Previously Presented) The device of claim 21, wherein each contention procedure performed for the respective AC is based on a back-off counter, and at least two further ACs are transmitted on at least two respective further layers of the multi-layer transmission, and wherein at least one of the selection and the mapping of the at least two further ACs is based on a comparison of values of the respective back-off counters.

33.	(Previously Presented) The device of claim 21, wherein contention procedures performed with respect to two or more ACs are successful for the same transmission opportunity, and wherein the data associated with the AC having the highest priority among the successful ACs is transmitted on the main layer of the multi-layer transmission.

34.	(Previously Presented) The device of claim 33, wherein the multi-layer transmission comprises n layers, and wherein the respective contention procedures of m ACs based on a back-off counter are successful for the same transmission opportunity, and wherein m>n, the m-n ACs having the least priorities among the n successful ACs reinitiate their contention procedures by randomly drawing a value of the back-off counter from their initial contention window.

35.	(Previously Presented) The device of claim 21, further comprising:
	receiving an acknowledgement frame in response to the multi-layer transmission, the acknowledgement frame being indicative of at least two or each of the multiple layers of the multi-layer transmission.

36.	(Previously Presented) The device of claim 35, wherein the acknowledgement frame is indicative of which of the multiple layers of the multi-layer transmission are received successfully.

37.	(Previously Presented) The device of claim 21, wherein a control signal is pending for transmission at the respective station, and wherein the control signal is transmitted on a layer in the multi-layer transmission, and wherein the layer of the multi-layer transmission on which the control signal is transmitted is more robust than the main layer.


Allowable Subject Matter
Claims 1-3, 5, 7, 8, 10, 12, 13, 14, 15, 18, 21, 23, 27-29, 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of  “wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer.” in addition to other limitations of claim 1. 

Regarding claim 21, Prior art fails to teach the combination of “wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer.” in addition to other limitations of claim 21.

Regarding claim 23, Prior art fails to teach the combination of “wherein the at least one further AC comprises at least two further ACs that are transmitted on at least two respective further layers of the multi-layer transmission, and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer.” in addition to other limitations of claim 23.
Claims 2-3, 5, 7, 8, 10, 12, 13, 14, 15, 18, 27-29, 31-37 are allowed as being dependent on claim 1 or 21 or 23. 

The closest prior art Liu (US 20110194644A1) teaches the multi-user TXOP with the selective backoff events for the secondary AC in fig4/5, however it doesn’t teach wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACs has a second priority, wherein the first AC is mapped to a first layer of the further layers and the second AC is mapped to a second layer of the further layers, and wherein the first priority is higher than the second priority and the first layer is more robust than the second layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416